Case 20-10031-jal      Doc 33     Filed 09/18/20     Entered 09/18/20 10:59:48     Page 1 of 1




                     UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF KENTUCKY
   IN RE:                                       )
            DENNIS D. ROWE, II                  )
            ALISHA C. ROWE                      )
                             Debtor(s)          )        CASE NO. 20-10031
                                                )

                                           ORDER

            This matter having come before the Court by Debtors’ objection to Claim #8 of

   Global Lending Services LLC and the Court being at all times sufficiently advised;

            IT IS HEREBY ORDERED that Debtors’ objection is GRANTED and claim

   #8 is hereby BARRED.




   TENDERED BY:                                     Dated: September 18, 2020

   /s/ Darren K. Mexic
   Darren K. Mexic
   Attorney at Law
   130 E. Professional Park Ct.
   Bowling Green, KY 42104
   270-782-8184
